Citation Nr: 0924052	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-24 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to September 27, 1999, 
for a grant of service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from March 1971 to March 1973.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA) prepared in December 2003 and issued in January 
2004.  This decision awarded the Veteran service connection 
for PTSD and assigned an effective date of September 27, 
1999, for that award.


FINDING OF FACT

1.  The Veteran filed a claim for PTSD on February 16, 1995.  

2. During VA examination conducted on November 1, 1995, the 
Veteran provided information about stressors sufficient to 
verify those stressors.  


CONCLUSION OF LAW

The requirements for an effective date of February 16, 1995, 
but no earlier, for a grant of service connection for PTSD, 
have been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.151, 3.155, 
3.156(c), 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran essentially contends that he had PTSD prior to 
September 27, 1999, and asserts that he is entitled to 
service connection for PTSD prior to that date.  He asserts 
that the grant of service connection should be retroactive to 
the day after his service separation, since he has had the 
same symptoms continuously since service.  Alternatively, he 
argues that the grant of service connection should be 
retroactive to his January 1995 claim for service connection 
for PTSD.  



Duties to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  While the RO did not provide notice as contemplated 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in this 
case, the Board finds that such notice is not necessary under 
the facts and circumstances of this case and the Veteran is 
not prejudiced by this lack of notice.  The Board notes that 
the Veteran's claim for an earlier effective date for the 
grant of service connection for PTSD arises from his 
disagreement with the initial assignment of the effective 
date as part of the initial award of service connection.  

The Courts have held that once service connection is granted, 
the claim is substantiated, and additional notice is not 
required following substantiation of a claim, since the 
purpose of notice has been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, any defect in the notice regarding 
the effective date assigned in this case is not prejudicial.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

In addition, the Board finds that it is the law, and not the 
evidence that is dispositive in this case.  There appears to 
be no dispute as to the essential facts which govern 
assignment of the effective date of the award of service 
connection.  In such situations, the VA General Counsel has 
held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
where further development of facts cannot change the outcome 
of the claim.  VAOPGCPREC 5-2004.  The Court has also held 
that where the law, and not the development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002).  

In this case, the RO also provided assistance to the Veteran 
as to the claim for service connection for PTSD, as required 
by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran 
and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal.  In fact, the effective 
date for the grant of service connection must be made based 
on evidence already of record, so further development of the 
evidence is precluded.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the Veteran to the extent necessary. A 
remand for additional notification or development would only 
result in unnecessarily delaying this matter with no benefit 
flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Law and regulations governing earlier effective date claim

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such an informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet.App. 196, 199 
(1992).  To determine when a claim was received, the Board 
must review all communication in the claims file that may be 
construed as an application for a claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increased compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of  
the receipt of an application.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Furthermore, the effective date based on the 
submission of new and material evidence received after a 
final disallowance is the date of receipt of a new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

Under 38 C.F.R. § 3.156(c), as in effect in 1999, when the 
Veteran submitted the claim underlying this appeal, the 
regulation provided that where new and material evidence such 
as a supplemental report from a service department was 
received before or after a decision has become final, the 
former decision "will be reconsidered" by the adjudicating 
agency of original jurisdiction (AOJ).  This included 
official service department records which presumably had been 
misplaced and now been located and forwarded to VA.  38 
C.F.R. § 3.156(c) (1999).  

The provisions of 38 C.F.R. § 3.156(c) were amended, 
effective October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 
(Sept. 6, 2006).  The regulation now more clearly provides 
that if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, rather than 
reopen the claim, if the additional records include the 
Veteran's service records, or include records that could not 
have been obtained because the records were classified when 
VA decided the claim.  The additional records do not support 
reconsideration of the prior decision if VA could not have 
obtained when it decided the claim because the records did 
not exist when VA decided the claim, or because the claimant 
failed to provide sufficient information for VA to identify 
and obtain the records.  

The preamble in the discussion of the proposed revision of 
38 C.F.R. § 3.156(c) explained that the use of the words "new 
and material evidence" in the regulation was confusing.  See 
70 Fed. Reg. 35,388-35,390 (June 20, 2005).  The language 
inferred that VA was authorized to reopen a claim when 
service department records were received that were not 
available before.  The revision clarifies that VA 
reconsiders, rather than reopens, the prior decision.  The 
effective date assigned relates back to the date of the 
original claim, or the date entitlement arose, whichever is 
later.  The effective date is not limited to the date of the 
claim to reopen.  

The change was also intended to broaden the description of 
service department records to include unit records, such as 
those received from the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly, the U.S. Armed Services 
Center for Unit Records Research (CURR)) that pertain to 
military experiences claimed by a Veteran.  It was noted that 
such evidence could be particularly valuable in connection to 
claims for benefits for PTSD.  Id.  

Facts 

The basic facts in this case are not in dispute.  The Veteran 
submitted a claim for service connection for PTSD February 
16, 1995.  VA outpatient treatment notes showed PTSD had been 
diagnosed prior to his claim.  In March 1995, the Veteran was 
sent a PTSD questionnaire and asked to return it as soon as 
possible.  The letter stated that, if the questionnaire was 
not retuned within one year, benefits, if entitlement were to 
be established, might not be paid prior to receipt of the 
PTSD questionnaire.  

The Veteran's service treatment records, entrance 
examination, separation examination, and other documents, 
including a DA Form 20, "Enlisted Qualification Record," 
were obtained in August 1995.  VA outpatient clinical records 
which noted treatment for PTSD were obtained.  

The Veteran was afforded VA examination on November 1, 1995.  
The examiner noted that the Veteran reported numerous combat 
stressors, including seeing other service members die, 
learning that a plane that departed from his base was lost, 
with all aboard, shortly after it left the base, and being 
subject to enemy rocket fire, and at time returning enemy 
fire.  He described being shot at and returning enemy fire 
when on guard duty.  The examiner assigned a diagnosis of 
PTSD.  

The January 1996 rating decision discussed the fact that 
service treatment records were devoid of treatment for or 
report of psychiatric complaints, and noted that no post-
service psychiatric treatment was identified prior to 1994.  
The rating decision specifically discussed the Veteran's 
report of being subject to and returning enemy fire while 
stationed with his unit at Cam Rhan Bay and at Ben Hwa in 
February 1972.  He reported that there were casualties on the 
base in June 1972.  

The Veteran's DD Form 214 discloses that the Veteran's 
military occupational specialty while in Vietnam was as a 
cannoneer, and discloses that he was stationed with 1st 
Battalion, 21st Artillery, 3rd brigade, from March 1972 to 
June 1972, then with other units.  Information for that unit 
for periods in May 1972 was provided by the JSRRC in June 
2001 when the Veteran's stressors were confirmed.  

Additional information submitted by the Veteran beginning in 
September 1999 was used by the RO to request information from 
the JSRRC (then, CURR).  It is undisputed that the records 
received from the J, as well as other evidence obtained after 
the claim was reopened, confirmed that the Veteran was 
exposed to combat stressors in Vietnam.  September 27, 1999, 
the date of the receipt of the Veteran's request to reopen 
his claim, was the assigned date for the award of service 
connection for PTSD.  

Analysis

Initially, the Board notes that that the Veteran's 1995 claim 
did not identify any specific stressor.  The Veteran's DD214 
discloses that he served in Vietnam, but the DD214 
establishes that the Veteran did not receive any special 
decoration or award denoting participation in combat.  The 
Veteran did not return the PTSD questionnaire sent to him in 
1995.  He did not provide specific information to the RO 
about any stressor date, time, or location, prior to 
September 1999, except during VA examination conducted on 
November 1, 1995.    

The RO accepted the communication received from the Veteran 
on September 27, 1999, as a request to reopen a claim for 
service connection for PTSD, and used the information 
contained therein to obtain information from the JSRRC.  
However, that statement essentially reiterates information 
provided by the Veteran at the time of the November 1995 VA 
examination and discussed, at length, by the RO in the 
January 1996 rating decision.  

As noted above, the provisions of 38 C.F.R. § 3.156(c) were 
amended during the course of the pendency of this appeal, 
effective October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 
(Sept. 6, 2006) (now codified at 38 C.F.R. § 3.156(c) 
(2009)).  As also noted, the change was intended to broaden 
the description of service department records to include unit 
records, such as those received from the U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)) in 
June 2001 that corroborated and confirmed the military 
experiences claimed by the Veteran in this case.  The Board 
finds that the records received from JSRRC in this case in 
June 2001 existed at the time of the January 1996 rating 
decision and could have been requested by the RO beginning on 
November 1, 1995, based on the details provided by the 
Veteran at his VA examination conducted on that date.  

The Board notes that, in November 1995, when the Veteran 
provided the information in about his stressors in this case, 
supplemental service department records such as those 
received from JSRRC in this case, were not generally 
requested for purposes of corroborating that there were enemy 
attacks against a base on which a Veteran was stationed.  
Rather, such records were not commonly requested until after 
the Court's decision in Cohen v Brown, 10 Vet. App. 128, 138 
(1997), which was issued more than a year after the initial 
unfavorable decision in this case.  Also, after the issuance 
of the initial unfavorable decision in this case, the 
provisions of 38 C.F.R. § 3.304(f) governing claims for PTSD 
was also revised and became more favorable to the Veteran.  
Even though the more favorable provisions of 38 C.F.R. 
§ 3.304(f) and 38 C.F.R. § 3.156(c) were not in effect at the 
time of the January 1996 rating decision, those provisions 
must now be considered by the Board in this 2009 decision.  

With application of the revised provisions of 38 C.F.R. 
§ 3.156(c)(3), which state that, where an award is made based 
all or in part on records provided by JSRRC, as in this case, 
the grant of service connection based on those records is 
effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is later.  
In this case, the Veteran submitted the claim on February 16, 
1995, but the details which could have been the basis for 
requesting the specific records which verified or 
corroborated the Veteran's stressors were not provided until 
November 1, 1995.  However, PTSD had been diagnosed prior to 
the November 1995 VA examination, which confirmed the 
previous diagnoses.  Hence, February 1995 date of submission 
of the claim, is the date entitlement arose.  That is the 
earliest date on which the grant of service connection for 
PTSD in this case may become effective.  

The Board has also reviewed the evidence to determine whether 
there was any unadjudicated claim for service connection for 
PTSD, formal or informal, which was of record prior to 
February 16, 1995, and which provided sufficient information 
to serve as a basis for a request for records from JSRRC.  
However, the Board finds that VA did not receive any 
correspondence or communication evidencing specific 
information which could have served as a basis for a request 
for records from the JSRRC prior to February 16, 1995.  


ORDER

An effective date of February 16, 1995, but no earlier, is 
granted, subject to law and regulations governing the 
effective date of an award of monetary compensation; the 
appeal is granted to this extent only.    



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


